[Cite as Snyder v. Miami Univ., 2011-Ohio-2895.]

                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




CHELSEA SNYDER

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2010-13113-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Chelsea Snyder, filed this action against defendant, Miami
University, contending her 2006 Mini Cooper was damaged when the vehicle was struck
by a malfunctioning traffic gate arm at the entrance to the Campus Avenue parking
garage. The parking garage is owned and operated by defendant. In her complaint,
plaintiff requested damage recovery in the amount of $250.00, her insurance coverage
deductible for automotive repair. The $25.00 filing fee was paid and plaintiff requested
reimbursement of that cost along with her damage claim.
        {¶ 2} 2)      Defendant filed an investigation report admitting liability and
acknowledging plaintiff suffered the loss claimed.
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)      The traffic gate and the mechanism which governs it is under the
exclusive control of defendant. Thus, defendant will be liable for any malfunction which
causes damage. Han v. Traffic Department, Ohio State University (1981), 81-04575-
AD.
          {¶ 4} 2)          However, plaintiff has the burden of proving, by a preponderance of
the evidence, that the particular traffic gate malfunctioned during normal and intended
use. Saunders v. The Ohio State University (1993), 93-05245-AD. To make such a
showing, plaintiff must produce sufficient evidence or documentation to satisfy the trier
of fact. Saunders.
          {¶ 5} 3)          After review of the plaintiff’s complaint, the defendant’s investigation
report and other evidence in the case file, the court makes the following determination.
The court concludes plaintiff has proven her vehicle was damaged by a malfunctioning
traffic    gate       arm     located   on   the   premises   of   the   defendant.         Consortium
Communications, Inc. v. Ohio Department of Youth Services (2002), 2002-01420-AD.
Therefore, defendant is liable to plaintiff for damages of $250.00, plus the $25.00 filing
fee, which may be reimbursed as compensable costs pursuant to R.C. 2335.19. See
Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19,
587 N.E. 2d 990.




                                        Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




CHELSEA SNYDER

          Plaintiff

          v.

MIAMI UNIVERSITY

          Defendant

          Case No. 2010-13113-AD

Deputy Clerk Daniel R. Borchert
ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Chelsea Snyder                             Paul S. Allen
5476 Strathaven Drive                      Miami University
Highland Hts., Ohio 44143                  Roudebush Hall Room 14
                                           Oxford, Ohio 45056
RDK/laa
2/25
Filed 3/17/11
Sent to S.C. reporter 6/9/11